               Case 16-12728-JTD       Doc 600     Filed 08/03/20     Page 1 of 16


                                                                         1105 North Market Street
                                                                                         Suite 901
                                                                       Wilmington, Delaware 19801

                                                                                   Mailing Address:
                                                                                      P.O. Box 1380
                                                                        Wilmington, DE 19899 -1380



                                                                            Christopher P. Simon
                                                                           csimon@crosslaw.com
                                                                         (302) 777.4200, ext. 102




                                          August 3, 2020

VIA CM/ECF & ELECTRONIC MAIL
The Honorable John T. Dorsey
United Bankruptcy Court for the District of Delaware
824 N. Market Street, 5th Floor
Wilmington, DE 19801

       Re:     NNN400 Capitol Center 16, LLC, et al.
               Bankr. D. Del. Case No. 16-12728 (JTD);
               NNN400 Capitol Center 16, LLC, et al. v. Wells Fargo Bank, N.A.,
               Bankr. D. Del. Adv. Proc. No. 18-50384 (JTD)

Dear Judge Dorsey:

        As you know, we represent Rubin & Rubin, P.A. in connection with the contested matter
initiated by the filing of the Motion of the United States Trustee to Revoke or Terminate Retention
of Rubin and Rubin, P.A. and Disallow Fees and Expenses of Rubin and Rubin, P.A. and Seth
Denison [Adv. D.I. 564], Lender Defendants’ Joinder in Support of the Motion of the United States
Trustee to Revoke or Terminate Retention of Rubin and Rubin, P.A. and Disallow Fees and
Expenses of Rubin and Rubin, P.A. and Seth Denison [Adv. D.I. 619], and Somera Road Inc.’s
Notice of Joinder in the Motion of the United States Trustee to Revoke or Terminate Retention of
Rubin and Rubin, P.A. and Disallow Fees and Expenses of Rubin and Rubin, P.A. and Seth
Denison [Adv. D.I. 622]

       During the hearing on July 30, 2020, Your Honor asked questions about the prior testimony
by witnesses regarding Moses Tucker Real Estate, the Debtors’ property manager, and its
independent counsel, the Quattlebaum Firm.

        The depositions of I. Mark Rubin and Lori McGhee were admitted into evidence. We have
identified the following testimony from transcripts that relates to Moses Tucker Real Estate, the
Quattlebaum, Firm and Rubin & Rubin, P.A.




302.777.4200                            www.crosslaw.com                          302.777.4224 fax
           Case 16-12728-JTD        Doc 600     Filed 08/03/20     Page 2 of 16
THE HONORABLE JOHN T. DORSEY
August 3, 2020
Page 2 of 16

      1.     Deposition of Mark Rubin, May 21, 2019 (MP Ex. 14)

             Page 23:1-16 (Page 7 of MP Ex. 14)
             1 Q. Okay. So you're refusing to answer the
             2 question?
             3 A. I think that's outside the scope of this
             4 deposition. This is a privilege log deposition,
             5 and -- and the compensation agreements between
             6 attorneys that are -- that are on one side of the
             7 case and working together is -- is -- is not your
             8 business, and it's beyond the scope of the
             9 recommendation of the mediator.
             10 Q. Okay. Respectfully, in telling me it's
             11 not my business, first, you're not the judge.
             12 Secondly, this deposition is about
             13 privilege logs, who represents whom. And I'm
             14 asking you about a -- an email that your own
             15 lawyer was representing you today as -- which
             16 bears the name Rubin & Rubin.

             Page 104:10-105:24 (Page 27 of MP Ex. 14)

             10 Q. Who is Lori Adcock-McGhee?
             11 A. She was an employee at the time of Moses
             12 Tucker Real Estate.
             13 Q. Okay. Was Moses Tucker a client of the
             14 TICS?
             15 A. No.
             16 Q. Was Moses Tucker a client of Rubin &
             17 Rubin?
             18 A. No.
             19 Q. Was Moses Tucker a client of Guy Rubin's
             20 law firm?
             21 A. No.
             22 Q. What was the business of Moses Tucker?
             23 A. They were the property manager,
             24 contracted by the owner -- or, actually,
             25 contracted by FGG on behalf of the owners.
             1 Q. Okay. So is it your contention that
             2 even though this document was copied to
             3 individuals from Moses Tucker, that it's still
             4 privileged?
             5 A. Yes, of course.
             6 Q. And you say "yes, of course"
             7 emphatically. What is your reason for believing
           Case 16-12728-JTD         Doc 600     Filed 08/03/20      Page 3 of 16
THE HONORABLE JOHN T. DORSEY
August 3, 2020
Page 3 of 16

             8 that it would be privileged?
             9 A. Moses Tucker was managing the property
             10 under the contract -- subcontract from FGG, for
             11 the beneficial interest of the clients, which were
             12 the 32 tenants in common. And the subject of this
             13 email, without having even read it, I can tell you
             14 that this had to do with discussions and -- and
             15 drafting of the Mitchell Williams lease and,
             16 therefore, it would be privilege.
             17 Q. Okay. So Moses Tucker is drafting the
             18 lease?
             19 A. No.
             20 Q. Okay. They were just providing factual
             21 information with respect to the lease, right?
             22 A. They were con- -- they were consulting
             23 with counsel on behalf of the tenants in common
             24 with respect to the lease.

             Page 105:25-106:8 (Pages 27-28 of MP Ex. 14)
             25 Q. Okay. And their consultation involved
             1 them providing factual information concerning the
             2 lease, correct?
             3 A. Could be. I don't know. I didn't read
             4 this email.
             5 Q. Well, are you aware of any instances
             6 where Moses Tucker was providing legal advice?
             7 A. The privilege doesn't necessarily go
             8 only one way.

             Page 107:2-19 (Page 28 of MP Ex. 14)

             2 Q. Okay. So if a service provider to the
             3 property at issue in this case provides
             4 information to you in connection with your work as
             5 a lawyer on behalf of the plaintiffs, do you
             6 considered that privileged, if it's factual
             7 information?
             8 A. It depends on the context.
             9 Q. What would that -- what does that mean?
             10 A. Well, if it's work product, the
             11 information that I have might be gathered as a
             12 part of work product. It could be attorney-client
             13 privilege.
             14 Don't forget, you use the word "service
             15 provider." I would prefer to use the word
           Case 16-12728-JTD         Doc 600     Filed 08/03/20     Page 4 of 16
THE HONORABLE JOHN T. DORSEY
August 3, 2020
Page 4 of 16

             16 "agent."
             17 FGG was an agent of the owners. And
             18 Moses Tucker was an agent under the subcontract
             19 with FGG.

             Page 108:16-25 (Page 28 of MP Ex. 14)

             16 Q. So what then -- where -- what are the
             17 distinctions, with respect to someone that
             18 provides services to the property, that you are
             19 relying on to determine whether or not they
             20 constitute an agent for the privilege purposes?
             21 A. Well, you're -- you're mixing
             22 relationship with scope of work. And they're
             23 separate things. And then, that doesn't even
             24 consider the context in which the information is
             25 either delivered or received by the attorney.

             Page 137:8-16 (Page 35 of MP Ex. 14)
             8 Q. Okay. And you previously testified that
             9 you believed Moses Tucker as an agent of the -- of
             10 the tenants falls within the scope of privilege,
             11 correct?
             12 A. I said that they could fall within the
             13 scope of privilege, depending upon the subject
             14 matter --
             15 Q. Okay.
             16 A. -- of the communication.

             Page 147:22-148:3 (Page 38 of MP Ex. 14)

             22 Q. The question was do you believe the
             23 document that's been marked as Exhibit 14 is
             24 privileged.
             25 A. That would be a work product.
             1 Q. So you're declining to answer?
             2 A. Yeah. That's for the Court to
             3 determine.

             Page 157:22-158:25 (Pages 40-41 of MP Ex. 14)

             22 Q. Okay. Do you believe that to be
             23 privileged communication?
             24 A. Well, it depends on what's on there. It
             25 could be some notes, could be some comments. I
           Case 16-12728-JTD        Doc 600     Filed 08/03/20       Page 5 of 16
THE HONORABLE JOHN T. DORSEY
August 3, 2020
Page 5 of 16

             1 don't -- I don't -- without looking at it, I --
             2 you -- you couldn't tell.
             3 Q. Right. Moses Tucker has never been your
             4 client, correct?
             5 A. Correct.
             6 Not correct.
             7 Q. Okay. When have you represented Moses
             8 Tucker?
             9 A. There was a period of time when Moses
             10 Tucker had agreed to join the group in -- in the
             11 refinance of the property and become a member of
             12 the -- of the new entity that was going to be
             13 moving forward. At that time we were representing
             14 Moses Tucker.
             15 Q. Have you withheld any documents based on
             16 that representation?
             17 A. I believe those communications are on
             18 the privilege log.
             19 Q. What were the dates of your
             20 representation of Moses Tucker?
             21 A. Can't tell you the exact dates, but I
             22 would say a general time frame would be around
             23 August 1st through December the 1st.
             24 Q. Of which year?
             25 A. 2016.
             Page 159:1-160:2 (Page 41 of MP Ex. 14)

             1 Q. Okay. And did you have an engagement
             2 letter with them?
             3 A. No.
             4 Q. And was the representation through I.
             5 Mark Rubin, P.A.?
             6 A. Yes.
             7 Q. Was your brother's law firm engaged to
             8 represent them?
             9 A. It's possible.
             10 Q. You just don't know?
             11 A. I -- I wasn't asked to prepare for that.
             12 I'd have to -- I'd have to look.
             13 Q. Okay. I mean, it's a basis of -- it's
             14 a -- it's the basis for certain of the privilege
             15 log entries, correct, is that representation of
             16 Moses Tucker? I believe that's what you said.
             17 A. I said that some of those documents, if
             18 there are any documents, would be -- I think would
           Case 16-12728-JTD         Doc 600     Filed 08/03/20     Page 6 of 16
THE HONORABLE JOHN T. DORSEY
August 3, 2020
Page 6 of 16

             19 be in a privilege log, and it would -- and it
             20 would be stated in the log what the basis was.
             21 Whether Guy Rubin's firm, Rubin Law
             22 Associates, was retained or not, if he was, if
             23 that firm was, it would be under the umbrella of
             24 Rubin & Rubin or I. Mark Rubin, P.A., and,
             25 therefore, it would -- if there was a privilege
             1 that is -- that attached through my firm, it would
             2 automatically attach through his firm.
      2.     Deposition of I. Mark Rubin, Oct. 1, 2019 (MP Ex. 15)

             Page 377:1-378:12 (Pages 95-96 of MP Ex. 15)

             1 Did you provide comments to that
             2 agreement?
             3 A. I believe it was negotiated, yes.
             4 Q. Okay.
             5 Did you or your firm represent
             6 Moses Tucker?
             7 A. Yes.
             8 Q. Okay. Which firm?
             9 A. Rubin & Rubin, PA.
             10 Q. Okay.
             11 Is there an engagement letter to
             12 that effect?
             13 A. No.
             14 Q. Do you know the time period at which
             15 you were -- you or your firm were engaged to
             16 represent Moses Tucker?
             17 A. Generally.
             18 Q. What was that time frame?
             19 A. That was the time frame when Moses
             20 Tucker was part of the borrower group in the
             21 refinance with UBS and with Calmwater.
             22 Q. Okay.
             23 How did that representation end?
             24 A. Well, when the -- when the
             1 transaction failed, there was no borrower
             2 entity that was in the -- in a new loan and
             3 therefore, there was no reason to continue the
             4 representation.
             5 Q. So at that point in time, the
             6 representation ended?
             7 A. Well, it eventually ended. It may
             8 not have had a simultaneous death with the
           Case 16-12728-JTD         Doc 600      Filed 08/03/20   Page 7 of 16
THE HONORABLE JOHN T. DORSEY
August 3, 2020
Page 7 of 16

             9 transaction, but -- because there was a -- was
             10 a prolonged effort to try to revive the
             11 transaction, but eventually it terminated.
             12 Q. Okay.

             Page 387:2-24 (Page 98 of MP Ex. 15)
             2 MR. DENTON: I'm glad we're on
             3 video, Mr. Rubin. Thanks for the jeopardy
             4 countdown.
             5 BY MR. DENTON:
             6 Q. Was MTRE represented by counsel other
             7 than you during any of the time periods that
             8 are at issue in the case?
             9 A. Who is MTRE?
             10 Q. Oh, yeah, Moses Tucker.
             11 A. I was just testing you.
             12 Q. There you go. You got me.
             13 A. Yes, they were.
             14 Q. And who were they represented by?
             15 A. Quattlebaum.
             16 Q. Okay.
             17 When -- when were they represented
             18 by that firm?
             19 A. I think they had a long-standing
             20 representation of the Moses Tucker firm.
             21 Q. Were they representing Moses Tucker
             22 at the same time that you contend you and your
             23 firm were representing Moses Tucker?
             24 A. Yes.

      3.     Deposition of I. Mark Rubin, June 25, 2020 (MP Ex. 171)

             Pages 68:5-69:7 (Page 18 of MP Ex. 171)

             5 Q. Mr. Rubin, you believe that at
             6 the end of 2016 there was an
             7 attorney-client relationship with Moses
             8 Tucker Real Estate for a short period of
             9 time; correct?
             10 A. Did I believe that in 2016? Is
             11 that the question?
             12 Q. No. You believed that there was
             13 an attorney-client relationship with
             14 Moses Tucker Real Estate -- between you
             15 and Moses Tucker Real Estate at the end
           Case 16-12728-JTD        Doc 600     Filed 08/03/20   Page 8 of 16
THE HONORABLE JOHN T. DORSEY
August 3, 2020
Page 8 of 16

             16 of 2016; correct?
             17 MR. SIMON: Objection to form.
             18 A. I don't agree with the premise
             19 of your question.
             20 Q. What premise exactly don't you
             21 agree with?
             22 A. Well, there was a -- there was a
             23 privilege with Moses Tucker. And for a
             1 brief time, they were part of the LLC
             2 that we referred to earlier. And to the
             3 extent that they were a member of that
             4 LLC, there was an extension of privilege,
             5 and perhaps some kind of attorney-client
             6 relationship by extension, but that's for
             7 a Court to decide.

      4.     Deposition of Lori Adcock-McGhee, as 30(b)(6) Representative of MTRE, Oct.
             30, 2019 (MP Ex. 16)

             Page 11:4-12 (Page 4 of MP Ex. 16)

             4 Q. Good. Thank you. Mr. Rubin does not represent you
             5 at this deposition; does he?
             6 A. No.
             7 Q. Okay. Has he ever represented you as an attorney in
             8 any capacity?
             9 A. No.
             10 Q. Has he ever represented Moses Tucker as an attorney
             11 in any capacity?
             12 A. No.

             Page 26:8-25 (Page 8 of MP Ex. 16)
             8 A. I do consider all of my communication directly with
             9 Rubin & Rubin to be privileged.
             10 Q. (BY MR. CHRONIS) Now, you do remember saying under
             11 oath that Moses Tucker is not represented and has never
             12 been represented by Mr. Rubin; right?
             13 A. Yes.
             14 Q. You do remember saying under oath that Mr. Rubin
             15 doesn't represent you; right?
             16 A. Yes.
             17 Q. Okay. And yet, now, after Mr. Rubin just said all
             18 that he said on the record, you're taking the position
             19 that you're not going to answer anything -- you're not
             20 going to provide us with any testimony about any
           Case 16-12728-JTD        Doc 600    Filed 08/03/20    Page 9 of 16
THE HONORABLE JOHN T. DORSEY
August 3, 2020
Page 9 of 16

             21 communications you had with Mr. Rubin; is that your
             22 testimony now?
             23 MR. RUBIN: Objection to form.
             24 A. I consider my communication with anyone with Rubin &
             25 Rubin to be privileged.

             Page 28:1-22 (Page 8 of MP Ex. 16)
             1 MR. RUBIN: Objection. To the extent that any
             2 question that you're asked asks you to reveal privileged
             3 information that you gained from or with an attorney
             4 representing the plaintiffs in this case or Moses
             5 Tucker's attorney, that's privileged and you should
             6 refuse to answer.
             7 A. I will comment on correspondence that you've already
             8 been provided.
             9 Q. (BY MR. CHRONIS) Ma'am, is there a reason why
             10 you're not answering the question that I'm asking you?
             11 And I'll ask it again one last time: Is it your
             12 intent during this deposition not to provide testimony
             13 as to any communications that you or Moses Tucker had
             14 with Mr. Rubin because it is privileged?
             15 MR. RUBIN: Objection to form to the first question
             16 that you asked her and to the second question you asked.
             17 A. I will testify on correspondence that has already
             18 been supplied as evidence in this case.
             19 Q. (BY MR. CHRONIS) And why will you testify as to
             20 that as opposed to any other communications that you had
             21 with Mr. Rubin?
             22 A. Because other communications are privileged.

             Page 91:19-25 (Page 24 of MP Ex. 16)
             MR. CHRONIS: Mr. Rubin, if you are instructing this
             20 witness not to answer notwithstanding that you're not
             21 representing her, then please do it. Otherwise, stop
             22 objecting and let the witness answer the question.
             23 Q. (BY MR. CHRONIS) So, did that information about the
             24 ownership much rather holding on to the property for a
             25 little longer come from Mr. Rubin?

             Page 253:21-25 (Page 65 of MP Ex. 16)
             21 Q. (BY MR. CARTER) And just to be clear, for the
             22 record, that's notwithstanding your testimony that
             23 Mr. Mark Rubin does not represent you personally or
             24 Moses Tucker; is that correct?
             25 A. Yes.
           Case 16-12728-JTD      Doc 600    Filed 08/03/20   Page 10 of 16
THE HONORABLE JOHN T. DORSEY
August 3, 2020
Page 10 of 16

             Page 262:3-263:2 (Page 67 of MP Ex. 16)
             3 Q. (BY MR. RUBIN) Okay. All right. We're finished
             4 with that document. Now, this morning when we started
             5 this deposition, Mr. Chronis asked you has Rubin & Rubin
             6 ever represented Moses Tucker Real Estate or Moses
             7 Tucker and your answer was -- let me say: He asked you
             8 if Rubin & Rubin ever represented Moses Tucker as an
             9 attorney in any capacity and your answer was no, and I
             10 want to ask you about that.
             11 Did there come a time at the -- during the time of
             12 the refinancing in the summer and fall of 2016 when
             13 Moses Tucker had agreed to become part of an LLC that
             14 was going to own the property?
             15 MR. CHRONIS: Form.
             16 A. Yes.
             17 Q. (BY MR. RUBIN) Okay. And did Moses Tucker agree to
             18 acquire at least one percent of the property, if not
             19 more, under certain conditions?
             20 MR. CHRONIS: Form.
             21 A. Yes.
             22 Q. (BY MR. RUBIN) And at the time that they agreed to
             23 become a member of the LLC, to your knowledge, did Moses
             24 Tucker consider itself to be represented by Rubin &
             25 Rubin, who was representing that LLC?
             1 MR. CHRONIS: Object to the form.
             2 A. Yes.

             Page 275:22-276:24 (Page 70 of MP Ex. 16)
             22 Q. (BY MR. RUBIN) Okay. Let's go on to another
             23 subject. Mr. Chronis asked you a lot of questions about
             24 whether there was friction between Moses Tucker and the
             25 law firm that represented the owners, Rubin & Rubin.
             1 How long, to your knowledge, did Rubin & Rubin and Moses
             2 Tucker work together -- have worked together?
             3 MR. CHRONIS: Form.
             4 A. A long time.
             5 Q. (BY MR. RUBIN) Right. And, in fact, Rubin & Rubin
             6 and Moses Tucker first became acquainted in
             7 approximately April of 2016; is that correct?
             8 A. That is correct.
             9 Q. And that's when FGG was trying to convince the
             10 owners to sell the property; isn't that correct?
             11 A. That is correct.
             12 Q. For a price that the owners thought was too low?
             13 A. That is correct.
                   Case 16-12728-JTD          Doc 600         Filed 08/03/20     Page 11 of 16
 THE HONORABLE JOHN T. DORSEY
 August 3, 2020
 Page 11 of 16

                    14 Q. And as a result, the owners hired Rubin & Rubin to
                    15 try to find other alternatives and help them; is that
                    16 correct?
                    17 MR. CHRONIS: Form.
                    18 A. That is correct.
                    19 Q. (BY MR. RUBIN) And did not Moses and Tucker and
                    20 Rubin & Rubin work together for the next three years,
                    21 including up until today, to try to save this property
                    22 for the owner?
                    23 MR. CHRONIS: Form.
                    24 A. Absolutely.
        Reference is also made to the following exhibits used at the hearing in the contested matter
 (Rubin Exs. 4, 6, 8, 10, 25; Moving Parties’ Exs. 162, 171, and specifically the descriptions in Ex.
 162):

ID       DATE       PRIV       PRIV DESCR         TITLE         SENT     SENT TO                  CC
                    BASIS                                       FROM
41723    8/3/16     WP -       Confidential       RE: 400       Tim      M Rubin; Kaufman,        William Li; Daniel J. Beck;
(Page    18:13      Attorney   communication      Capitol       Grooms   Lee E.;                  Leyden, James
 76 of              Work       between            Center                 JSelig@mwlaw.com;
 MP-                Product    attorneys with     Holdings,              RBeard@mwlaw.com
 162)                          respect to draft   LLC -
                               state law          Draft
                               opinion            Opinions
                               regarding
                               refinancing.
40573    8/17/16    AA -       Confidential       Regions       John     'Daniel J. Beck'; 'Tim   Chris Moses; Lori Adcock-
(Page     16:01     Attorney   communication      Refi          Martin   Grooms'                  McGhee
 88 of              Advice     between
 MP-                           attorneys
 162)                          discussing
                               thoughts and
                               impressions
                               with respect to
                               conference call
                               with
                               prospective
                               lender.
42702    8/22/16    AC -       Confidential       Regions       Rett     M Rubin;                 Chris Moses; Lori Adcock-
(Page     16:38     Attorney   communication                    Tucker   tgrooms@qgtlaw.com       McGhee; John Martin;
 92 of              Client     between                                                            Jimmy Moses
 MP-                           attorney and
 162)                          client with
                               respect to terms
                               of guarantors
                               of UBS loan.
                   Case 16-12728-JTD          Doc 600         Filed 08/03/20    Page 12 of 16
 THE HONORABLE JOHN T. DORSEY
 August 3, 2020
 Page 12 of 16

ID       DATE       PRIV       PRIV DESCR         TITLE         SENT     SENT TO              CC
                    BASIS                                       FROM
42528    8/22/16    AC -       Confidential       Re:           Rett     M Rubin;             Chris Moses; Lori Adcock-
(Page     18:24     Attorney   communication      Regions       Tucker   tgrooms@qgtlaw.com   McGhee; John Martin;
 92 of              Client     between                                                        Jimmy Moses
 MP-                           attorney and
 162)                          client with
                               respect to terms
                               of guarantors
                               of UBS loan.
43289    8/23/16    AC -       Confidential       RE:           M        Rett Tucker;         Chris Moses; Lori Adcock-
(Page      3:53     Attorney   communication      Regions       Rubin    tgrooms@qgtlaw.com   McGhee; John Martin;
 93 of              Client     between                                                        Jimmy Moses; Will Li
 MP-                           attorney and                                                   (wLi@RubinandRubin.co
 162)                          client with                                                    m)
                               respect to terms
                               of guarantors
                               of UBS loan.


41696    8/23/16    AC -       Confidential       FW:           M        Rett Tucker; Jimmy
(Page      9:12     Attorney   communication      400CC         Rubin    Moses; Chris Moses
 93 of              Client     between            Sponsor
 MP-                           attorney and       Documents
 162)                          client with
                               respect to terms
                               of guarantors of
                               UBS loan.
43272    8/29/16    WP -       Confidential       Re:           M        Rett Tucker          Tim Grooms; Chris Moses;
(Page      1:40     Attorney   communication      Regions       Rubin                         Lori Adcock-McGhee;
102 of              Work       between                                                        John Martin; Jimmy
 MP-                Product;   attorney and                                                   Moses; Daniel J. Beck;
 162)               AC -       client with                                                    William Li
                    Attorney   respect to terms
                    Client     of guarantors of
                               UBS loan,
                               extension of
                               Mitchell
                               Williams lease,
                               Property
                               Management
                               Agreement, and
                               guarantor
                               percent
                               ownership.
                   Case 16-12728-JTD          Doc 600         Filed 08/03/20     Page 13 of 16
 THE HONORABLE JOHN T. DORSEY
 August 3, 2020
 Page 13 of 16

ID       DATE       PRIV       PRIV DESCR         TITLE         SENT      SENT TO                CC
                    BASIS                                       FROM
42198    8/29/16    AC -       Confidential       RE:           Tim       Rett Tucker; M Rubin   Chris Moses; Jimmy Moses
(Page     15:21     Attorney   communication      Regions       Grooms
103 of              Client     between            Funds
 MP-                           attorneys and
 162)                          client with
                               respect to
                               transfer of
                               Regions Funds
                               from Moses
                               Tucker and
                               status of
                               original loan.
43440    8/30/16    AC -       Confidential       RE:           M         Tim Grooms; Rett       Chris Moses; Jimmy Moses
(Page     16:19     Attorney   communication      Regions       Rubin     Tucker
104 of              Client     between            Funds
 MP-                           attorneys and      ***Confid
 162)                          client with        ential***
                               respect to
                               transfer of
                               Regions Funds
                               from Moses
                               Tucker and
                               status of
                               original loan.
43996    9/6/16     AC -       Confidential       RE: Lease     Jimmy     Rett Tucker; John      Daniel Beck;
(Page     9:47      Attorney   communication      Language      Moses     Martin; M Rubin        tgrooms@qgtlaw.com;
113 of              Client     between                                                           Chris Moses; Lori Adcock-
 MP-                           attorney and                                                      McGhee; Everett C.
 162)                          client with                                                       (Clarke) Tucker IV
                               respect to
                               amount and
                               terms of UBS
                               refinancing.
42662    9/6/16     AC -       Confidential       Regions/U     Daniel    William Li             M Rubin; Tim Grooms;
(Page    17:18      Attorney   communication      BS Loan       J. Beck                          Clarke Tucker
114 of              Client     between            Agreement
 MP-                           attorneys with
 162)                          respect to
                               requirements
                               for SPC entities
                               in UBS loan
                               documents.
                   Case 16-12728-JTD              Doc 600       Filed 08/03/20     Page 14 of 16
 THE HONORABLE JOHN T. DORSEY
 August 3, 2020
 Page 14 of 16

ID       DATE       PRIV       PRIV DESCR          TITLE          SENT      SENT TO                CC
                    BASIS                                         FROM
43760    9/28/16    WP -       Confidential        Regions        Daniel    M Rubin                Tim Grooms; Rett Tucker;
(Page     17:14     Attorney   communication       Building/      J. Beck                          Jimmy Moses; Chris
164 of              Work       between             Guaranty                                        Moses; John Martin;
 MP-                Product;   attorneys and       and                                             Clarke Tucker
 162)               AC -       client with         Hazardous
                    Attorney   respect to who      Substances
                    Client     will be a           Indemnity
                               guarantor,
                               persons signing
                               Indemnity and
                               Guaranty
                               Agreement,
                               edits to
                               agreement, and
                               Hazardous
                               Substances
                               Indemnity
                               Agreement.
41959    9/28/16    WP -       Confidential        RE:            Jimmy     M Rubin; Rett Tucker   Tim Grooms; Chris Moses;
(Page     17:27     Attorney   communication       Regions        Moses                            John Martin; Clarke
166 of              Work       between             Building/                                       Tucker; Daniel J. Beck
 MP-                Product;   attorneys and       Guaranty
 162)               AC -       client with         and
                    Attorney   respect to who      Hazardous
                    Client     will be a           Substances
                               guarantor,          Indemnity
                               persons signing
                               Indemnity and
                               Guaranty
                               Agreement,
                               edits to
                               agreement, and
                               Hazardous
                               Substances
                               Indemnity
                               Agreement.
43496    9/30/16    WP -       Confidential        FW:            M         Daniel J. Beck         Tim Grooms
(Page     10:57     Attorney   communication       Calmwater      Rubin
176 of              Work       between             Loan -
 MP-                Product    attorneys with      Regions
 162)                          respect to draft    Bank -
                               SNDA for            SNDA for
                               Mitchell            Mitchell
                               Williams and        Williams
                               representation
                               of 400 Capitol
                               Center, Chris
                               Moses, Jimmy
                               Moses and Rett
                               Tucker.
                   Case 16-12728-JTD              Doc 600       Filed 08/03/20     Page 15 of 16
 THE HONORABLE JOHN T. DORSEY
 August 3, 2020
 Page 15 of 16

ID       DATE       PRIV       PRIV DESCR          TITLE          SENT      SENT TO               CC
                    BASIS                                         FROM
42867    9/30/16    AC -       Confidential        RE:            Daniel    M Rubin               Tim Grooms
(Page     12:25     Attorney   communication       Calmwater      J. Beck
177 of              Client     between             Loan -
 MP-                           attorneys with      Regions
 162)                          respect to draft    Bank -
                               SNDA for            SNDA for
                               Mitchell            Mitchell
                               Williams and        Williams
                               representation
                               of 400 Capitol
                               Center, Chris
                               Moses, Jimmy
                               Moses and Rett
                               Tucker.
42066    10/5/16    WP -       Confidential        RE: MTRE       Daniel    M Rubin; William Li   Tim Grooms; Clarke
(Page     13:13     Attorney   communication       PMA            J. Beck                         Tucker
181 of              Work       between
 MP-                Product;   attorneys with
 162)               AC -       respect to
                    Attorney   guarantor
                    Client     requirements
                               for Agreement
                               for Indemnity
                               and Guaranty
                               Fee and the
                               Indemnity and
                               Guarantee
                               Agreement.
43688    10/6/16    WP -       Confidential        RE: Mezz       William   Daniel J. Beck        M Rubin; Tim Grooms;
(Page     8:13      Attorney   communication       Loan           Li                              Clarke Tucker
182 of              Work       between
 MP-                Product;   attorneys for
 162)               AC -       the purpose of
                    Attorney   discussing and
                    Client     providing legal
                               advice with
                               respect to
                               interest rate.
42728    10/7/16    WP -       Confidential        Revised        Daniel    M Rubin               William Li; Tim Grooms;
(Page     11:57     Attorney   communication       Guaranty       J. Beck                         Clarke Tucker
187 of              Work       between
 MP-                Product    attorneys with
 162)                          respect to
                               revised draft
                               Indemnity and
                               Guaranty
                               Agreement.
42980    10/7/16    WP -       Confidential        Re: CW-        Tim       M Rubin               William Li; Daniel J. Beck
(Page     16:48     Attorney   communication       Regions        Grooms
188 of              Work       between             Bank
 MP-                Product    attorneys with      Center
 162)                          respect to          Draft Loan
                                                   Documents
                   Case 16-12728-JTD             Doc 600       Filed 08/03/20    Page 16 of 16
 THE HONORABLE JOHN T. DORSEY
 August 3, 2020
 Page 16 of 16

ID       DATE       PRIV       PRIV DESCR         TITLE          SENT     SENT TO            CC
                    BASIS                                        FROM
                               revisions to       and Open
                               draft guaranty.    Items List




41727    10/7/16    AC -       Confidential       Re:            Rett     M Rubin            William Li; Karen
(Page     17:03     Attorney   communication      Borrower's     Tucker                      Correale; Jimmy Moses;
188 of              Client     between            Signature                                  Chris Moses; Tim Grooms;
 MP-                           attorney and       Packet                                     Daniel J. Beck; Clarke
 162)                          client with        [CW] -                                     Tucker
                               respect to         Regions
                               amount of          Bank
                               guaranty fee.      Center

42362    10/10/16   WP -       Confidential       RE:            Dean,    Daniel J. Beck;    Knight, John H.; Kaufman,
(Page     19:36     Attorney   communication      Revised        Andrew   William Li         Lee E.; M Rubin
189 of              Work       between            Officers'      M.
 MP-                Product    attorneys with     Certificates
 162)                          respect to         - 400
                               officers'          Capitol
                               certificates for
                               Calmwater loan
                               closing.



                    Counsel is available if the Court has any questions or concerns.


                                                   Respectfully submitted,

                                                   /s/ Christopher P. Simon

                                                   Christopher P. Simon (No. 3697)



 CPS: ka

 cc:      All parties (via EC/CMF)
          File Copy
